Citation Nr: 0843303	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-13 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for right shoulder 
arthritis.

4.  Entitlement to service connection for right elbow 
arthritis.

5.  Entitlement to service connection for left elbow 
arthritis.

6.  Entitlement to service connection for right wrist 
arthritis.

7.  Entitlement to service connection for left wrist 
arthritis. 

8.  Entitlement to service connection for right arm 
arthritis.

9.  Entitlement to service connection for left arm arthritis. 

10.  Entitlement to service connection for right hand 
arthritis.

11.  Entitlement to service connection for left hand 
arthritis. 

12.  Entitlement to service connection for right hip 
arthritis.

13.  Entitlement to service connection for left hip 
arthritis. 

14.  Entitlement to service connection for right knee 
arthritis.

15.  Entitlement to service connection for left knee 
arthritis.

16.  Entitlement to service connection for right leg 
arthritis.

17.  Entitlement to service connection for left leg 
arthritis.

18.  Entitlement to service connection for  right foot 
arthritis.

19.  Entitlement to service connection for left foot 
arthritis.

20.  Entitlement to service connection for asthma.

21.  Entitlement to service connection for lower back 
degenerative disc disease (DD) and muscle pain. 

22.  Entitlement to service connection for an acquired 
psychiatric disorder to include depression.

23.  Entitlement to service connection for allergies and 
rhinitis.

24.  Entitlement to service connection for nerve paralysis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1978 to November 
1982 and subsequent Reserves duty with the U.S. Navy.  A 
DD214 is of record relating to her transfer from active duty 
to the Naval Reserve, including a notation that at least 
certain dental examinations had been undertaken.  Except for 
her entrance examination report dated in August 1978, there 
are no service treatment records of any kind available for 
either active duty or reserves.  Her last duty station, as 
she has stated, was in NAVCOMMSTA Keflavik, Iceland and 
presumably records may have then been transferred to the Navy 
reserve component New Orleans, LA.  She entered active duty 
from Dallas, TX, and was separated out of Norfolk, VA.

A memorandum is of record, dated May 2007, relating to the 
attempts to obtain her federal records without success.

This appeal to the Board of Veterans' Appeals (the Board ) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

There has been a fairly concerted attempt to obtain pertinent 
records.  However, unfortunately, except for her entrance 
examination, absolutely nothing has been found.  She has 
introduced private documents into the file relating to care 
for various disabilities, including some of those claimed, 
which commence some 5-10 years after separation from service.

The veteran has had difficulty recalling the numbers and 
other identifying information on her reserve unit.  It is 
noted that she is now experiencing a number of mental health 
and organic problems which may or may not impact her memory.

In her Substantive Appeal, a VA Form 9 filed in March 2007, 
the veteran noted the absence of any official records and 
asked how her claim could be adjudicated without them.

Indeed, the Board is mindful that, in a case such as this, 
where service medical or other records may no longer be 
available, there is a heightened obligation to explain our 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992). 

In cases such as this where the veteran's service medical 
records or other pertinent records ordinarily held by the 
Government are unavailable through no fault of the claimant, 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, supra.  The duty 
includes the search for alternative medical records, as well 
as the heightened obligation to explain findings and 
conclusions.  The Court has also held that VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 
39 (2000).  

Absence of such records, it must be noted, under the 
pertinent case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The service department and all appropriate 
component units, including the reserve 
unit to which her DD214 shows she was 
assigned, should be contacted to 

    (a) secure any official microfiche(s) 
available (and from which recent copy was 
provided) with regard to her entrance 
examination to see if there are other 
records associated therewith, and if so, 
make copies thereof; 

    (b) endeavor to obtain complete service 
treatment and 201 files so that active 
duty stations are delineated, and 

    (c) do a comprehensive search of her 
records at/for each of those individual 
duty stations, to include her final active 
duty assignment in Iceland; 

    (d) do a comprehensive search to 
determine the exact nature of the 
veteran's reserve service and duties, 
identifying data associated therewith, and 

    (e) an attempt should be made to obtain 
all of those records under both her 
married and maiden names.  

    (f) A search should be made for such 
documentation of her active duty and 
reserve care and situation under all 
alternative record keeping sources 
including sick calls, etc.

    (g) The veteran should be asked to 
provide identifying data and records, if 
available, with regard to care for any of 
the complained of disabilities during the 
period from service and until the time of 
those records she has already provided.  
VA should assist as feasible.  These 
records may be available from private care 
givers, schools, employers (e.g., physical 
fitness examinations), or other 
alternative reports.  

    (h) She may be able to submit copies of 
letters she wrote during service, or 
provide documents from or statements by 
service comrades as to their shared 
experiences, locations of service, etc., 
all of which may provide additional 
avenues for pursuit of any records for her 
service, both active duty and reserves, or 
which may provide insights into her 
claimed disabilities.

    (i) Written documentation should be 
prepared as to each search for records, 
the results, and other pertinent data, and 
this should be entered into the file.

2.  After the search has been undertaken 
for the above records, the veteran should 
be scheduled for examinations by pertinent 
VA physicians to determine the probable 
etiology of all of her herein claimed 
disabilities(including arthritis of 
multiple joints, hearing loss, migraines, 
respiratory, neurological and psychiatric 
problems).  

Specifically, after review of the evidence 
of record, the examiners should opine as 
to the following: 

    (a) What is the correct diagnosis(es) 
of all current claimed disabilities and 
when were they first demonstrated and by 
what;

    (b) To what are each of these 
disabilities attributable; 
    
    (c) Are they in any way attributable to 
anything of service origin;

    (d) The opinions should be couched in 
terms of whether it is at least as likely 
as not and by what is that determinable?
    
    (e)  The Board notes that "at least as 
likely as not" does not mean merely with 
the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it.

3.  The case should then be reviewed, and 
if the decision remains unsatisfactory, a 
supplemental statement of the case should 
be issued and the veteran and her 
representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for final appellate consideration.  The 
veteran need do nothing further until so 
notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

